UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 19-1473


CAROL J. TACCINO; WILLIAM A. TACCINO,

                Plaintiffs - Appellants,

          v.

FORD MOTOR CO.; DIEHL’S FORD SALES, INC.; WEPCO F.C.U.; CHESSIE
F.C.U.; BB&T COMPANY; CAPITAL ONE, INC.; NORTHWEST
BANCSHARES, INC.; ONEMAIN FINANCIAL GROUP, LLC; MARINER
FINANCE, LLC,

                Defendants - Appellees,
          v.

ALLY FINANCIAL, INC.,

                Defendant.



                                  No. 19-1754


CAROL J. TACCINO; WILLIAM A. TACCINO,

                Plaintiffs - Appellants,

          v.

ALLY FINANCIAL, INC.; CAPITAL ONE, INC.,

                Defendants - Appellees,

          and
FORD MOTOR CO.; DIEHL’S FORD SALES, INC.; WEPCO F.C.U.; CHESSIE
F.C.U.; BB&T COMPANY; NORTHWEST BANCSHARES, INC.; ONEMAIN
FINANCIAL GROUP, LLC; MARINER FINANCE, LLC,

                    Defendants.



Appeals from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cv-00913-GLR)


Submitted: December 20, 2019                                      Decided: January 7, 2020


Before KING and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carol J. Taccino, William A. Taccino, Appellants Pro Se. Grant A. Newman, BUSH
SEYFERTH & PAIGE PLLC, Troy, Michigan; Gregory Stephen Emrick, Matthew James
McCloskey, SEMMES, BOWEN & SEMMES, Baltimore, Maryland; Michael K.
Hourigan, FERGUSON, SCHETELICH & BALLEW, PA, Baltimore, Maryland; George
Faulkner Ritchie, IV, GORDON FEINBLATT LLC, Baltimore, Maryland; Richard Marc
Goldberg, Anastasia L. McCusker, SHAPIRO SHER GUINOT & SANDLER, Baltimore,
Maryland; Ezra S. Gollogly, KRAMON & GRAHAM, PA, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Carol J. Taccino and William A. Taccino appeal the district court’s orders granting

Defendants’ motions to dismiss their civil action. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Taccino v. Ford Motor Co., No. 1:18-cv-00913-GLR (D. Md. June 14 & Mar. 29, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           3